Appleton, C. J.
This is a writ of entry to which the general issue was pleaded.
The plaintiff residing in Callao, South America, having the title to the demanded’ premises, sent the deed, under which the tenant claims, to his mother, with a blank for the name of the grantee, authorizing her by letter’, to insert the name of a grantee, if she should have occasion to use said deed to enable her and her husband to provide a home for themselves and family. The defendant being employed by Henry Cooper, the father of the plaintiff, to furnish materials and make repairs on the dwelling occupied by the family, the blank in the deed was filled up by A. G-. Stinchfield, in the presence of the defendant, and the deed was delivered to him by said Henry Cooper, who represented that he was authorized so to do by the plaintiff. The question presented is, whether defendant has acquired a title to the premises described in this deed.
There is no evidence whatever that Stinchfield had any authority to insert the name of any one as grantee — or that Henry Cooper was authorized to deliver the same. There is no proof of knowledge- of, or assent to, what was done, on the part of Mrs. Cooper, to whom the deed was sent by her son, and who, if any one, was alone empowered by bim to fill the blanks therein. The *194blanks were filled in tbe presence of tbe tenant, by tbe insertion of his name. He took the deed with notice of its infirmity. If the person filling the blanks, or the one making the delivery, had any authority so to do, it should have been shown. Nothing in the case indicates precedent authority, or ratification on the part of the demandant. The case is not, therefore, within the rule laid down in South Berwick v. Huntress, 53 Maine, 89, and there is no defence.
The defendant instead of disclaiming, has filed the general issue which admits him to be tenant of the freehold. He cannot, therefore, under the pleadings, controvert that fact.

Judgment for the demandant.

Cutting, Walton, Dickerson, Danforth and Yirgin, JJ., concurred.